UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-4015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD A. SWIGER,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00044-IMK-MJA-1)


Submitted:   January 18, 2017              Decided:   February 3, 2017


Before MOTZ, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katy J. Cimino, Assistant Federal Public Defender, Kristen M.
Leddy, Research and Writing Specialist, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Martinsburg, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, David J.
Perri, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerald A. Swiger appeals his conviction of being a felon in

possession      of    a   firearm.        See     18       U.S.C.    §    922(g)       (2012).

Pursuant to a conditional guilty plea, Swiger challenges the

district      court’s     denial    of    his     motion      to     suppress         physical

evidence discovered as a result of a frisk.                         He argues that the

evidence      did     not    justify      the      investigatory              stop    or    the

subsequent frisk.

       In    considering     the    denial       of    a    motion       to   suppress,      we

review a district court’s findings of fact for clear error and

its legal determinations de novo.                     United States v. Elston, 479
F.3d 314, 317 (4th Cir. 2007).                   We view the facts in the light

most favorable to the prevailing party, here the Government.

United States v. Black, 707 F.3d 531, 534 (4th Cir. 2013).

       After thoroughly reviewing the record, the parties’ briefs,

and    the    controlling     legal       authority,         we     conclude         that    the

district      court    did   not    err    in     denying         Swiger’s      suppression

motion.      The court correctly determined that the investigatory

stop   was    proper      because    there       was    reasonable        suspicion         that

Swiger was engaging in criminal conduct, namely, trespassing.

The court also correctly determined that, given the totality of

the circumstances, there was reasonable suspicion that Swiger

was armed and dangerous, justifying a frisk of his person.                                   We

note that our en banc decision in United States v. Robinson, No.

                                             2
14-4902, 2017 WL 280727 (4th Cir. Jan. 23, 2017) (en banc),

precludes Swiger’s reliance on the panel opinion in that case.

     Accordingly,    we   affirm   for   the   reasons   stated   by   the

district court.     See United States v. Swiger, No. 1:15-cr-00044-

IMK-MJA (N.D. W. Va. July 17, 2015).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    3